6L(1~Y-P-o1
Tammy Brauner                                                                              100 East Main Street
   District Clerk                                                                          Suite 304
 Washington County                                                                         Brenham, Texas 77833-3753
                                                                                           (979) 277-6200




       November 25,2015
                                             RECEIVED lN
                                      COURT OF CRIMINAL APPEt'\l
        Court of Criminal Appeals
        Capitol Station                        DEC 0 3 2015
        P.O. Box 12308
        Austin, Texas 78711                 Abel Acosta, Clefk


        In Re: Cause No. 11,220 THE STATE OF TEXAS VS. DARRELL WAYNE HOGAN,
               Criminal Court of Appeals No. WR-56,734-04

       To Whom it May Concern:
       The "Order on Application for a Writ of Mandamus Cause No. 11,220 In the 21st District Court
       from Washington County" was filed with my office today November 25, 2015.
       Our records do not show that an "Application for Writ of Habeas Corpus" was filed by Mr.
       Hogan.
       There are two documents in his file that were filed this year, 2015. The first document was filed
       September 28,2015, titled "Motion: For Forensic DNA Testing Pursuant To Texas Code of
       Criminal Procedure Art.64.01 (A) (1) and right to Appointed Counsel Pursuant to Criminal Code
       ofProcedure Article 64.01 and the seconddocument was filed November 17, 2015, titled
       "State's Reply to Motion for Forensic DNA Testing Pursuant to 64.01 Texas Code of Criminal
       Procedure". Please see copies attached. This is the only documentation filed in his case since
       December 07, 2010.
       My office makes every effort to make sure files are handled promptly and correctly so I am not
       sure what would or could have happened to Mr. Hogan's application for writ of habeas corpus.
       Please let me know ifthere is anythingelse I need to do to assist in this matter.
        Sincerely,
       c{}~~
       Tammy Brauner, District Clerk
       Washington Comity, Texas
    Septembe~d~ 2015



                                           PRO SE APPLICANT:
                                           DARRELL:''~.    HOGAN
                                           #1014834
INRE:CRIMINAL CAUSE No 11220
                                           Polunsky Unit
in the 21st Judicial District
                                           3872 FM 350 SOUTH
Court for Washington County Texas
                                           Livingston Texas
                                           77351
MOTION:FOR FORENSIC DNA
                                           MAILING ADDRESS




CLERK
TAMMY BRAUNER
100 E.Main St Rm 304
Brenham Texas 77836


                               Clerk of court please find enclosed
the following legal document to be filed on the courts docket
for the 21st Judicial District Court of Washington County Texas              c·

as follows;
             motion for forensic dna Testing Pursuant to
             TEXAS CODE OF CRIMINAL PROCEDURE ART 64.01 (A)        (1) and
             Right to Appointed Counsel Pursuant to Criminal
             Code of Procedure ARTICLE ¢$.)!   (a)   (C)


Please file this on the courts Docket in the above cause and
provide me with a Clerk Post mark return receipt of its filing
date.Thank you for your professional assistance in this matter.
                          Sincerely
                       DARRELL W. HOGAN
        FILED
4
    TJI:0Qo'~          {)~~
       SEP 28 2015
    TAMMY BRAUNER

~
•



                           21st JUDICIAL DISTRICT COURT

                               WASHINGTON COUNTY TEXAS



    PRO SE APPLICANT:                §                     CAUSE No 11,220
    DARRELL W.HOGAN
    vs
    THE STATE OF TEXAS               §
     RESPONDENT

                                     §


               MOTION:FOR FORENSIC DNA TESTING PURSUANT TO
                         TEXAS CODE OF CRIMINAL PROCEDURE ART.64.01
                         (A)    (1) and right to Appointed Counsel
                         Pursuant to CRIMINAL CODE OF PROCEDURE
                         ARTICLE 64.01 (a)           (C)


    TO THE HONORABLE JUDGE OF SAID COURT:
    Comes now Darrell W.Hogan the pro se applicant in the above
    cause and would present the following:


                                               I.
                                  PROCEDURAL HISTORY
    The pro se applicant darrell W.Hogan named in the above cause
    number was convicted for the Offense of Unlawfully Carrying a
    Firearm while on a License Premise and by Involuntary Plea
    and Ineffective Assistance of Trial counsel               di~   receive a
                                                                         J

    10 Year Prison term after 10 Year probation term was revoked.


                                               II.
    The pro se applicant Darrell W.Hogan was arrested along with
    Reggie watson under charge of Attempted Murder,while detained
    Detective Ken Hughes COERCED the Applicant Darrell W.Hogan to
    (A) Sign signature to an incriminating STATEMENT that Detective
    Ken Hughes himself had wrote which alleged that applicant
    Darrell W.Hogan possessed a 38 CALIBER PISTOL IN HIS WAIST BAND
    AND PROVIDED REGGIE WATSON WITH THIS EXACT FIREARM ON THE DATE


                                         -1-
•



    OF APRIL 19,1992,This firearm was alleged to have been used
    by Reggie watson in criminal offense of Aggravated assault with
    a deadly weapon.Point One;COERCION:Detective Ken hughes coerced
    the applicant Darrell wayne Hogan that if he did not sign the
    incriminating statement which Detective Ken Hughes wrote that he
    Darrell W.Hogan would be prosecuted at the age of 17 years old
    for Attempted Murder and the same would apply if the applicant
    die not make an INVOLUNTARY PLEA.


                                 III.
    POINT TWO:DETECTIVE KEN HUGHES WAS LATER DISCOVERED FOR HIS
    CRIMINAL MISCHIEF ACTS BY THE STATE OF TEXAS,where while acting
    under color code of Law Detective Ken hughes was terminated as
    Public servant Detective for stealing/Theft of Money property.


                                     IV.
    ACTUAL INNOCENCE:The applicant Darrell W.Hogan is actual innocent
    and would not have entered any Involuntary Plea if was not for
    Detective Ken Hughes Coercion;Trial Counsels Ineffective
    Assistance in failure to subpeona Reggie watson for testimony
    of the material facts related to this cause number 11,220 and for
    the applicants legal incompetence,and lack of english literacy
    skill in grammer which impeded his ability to know at the time
    what Detective Ken hughes had wrote on the incriminating
    STATEMENT AND THAT HE THE APPLICANT DARRELL W.Hogan had a due
    process right that protected him from involuntary Plea by
    coercion.
                                       v.
                          EXCULPATORY MATERIAL
    REGGIE WATSON HAS COME FORTH and under Oath and affirmation has
    provided a SWORN AFFIDAVIT which materialy attest to the facts
    that he never obtained a FIREARM 38 Caliber Pistol from the
    applicant darrell W.Hogan on April 19 1992 while at PETE'S PLACE
    LOCATED ON COUNTY RD ~~ WASHINGTON COUNTY TEXAs 1 ·

    Lsee Reggie watson attached sworn affidavit NOTARIZED   ::~;:?~!2~·)~:::·
     september 2015 A.D.
                             . -2-
                                VI.
Inlight of Detective Ken Hughes criminal act of coercing the
applicant to involuntary sign a Statement that he had wrote
himsel~with false information,and where the Public Record
provide other criminal Acts of theft committed by Detective
Ken Hughes,the Court has held under Giglio V United SATTES
405   u.s.   150 151-52 that no false statement may be used to
convict a person and that the UNITED STATES 14TH CONSTITUTIONAL
AMENDMENT FORBID UNLAWFUL CONVICTION OF ACTUAL INNOCENT PERSON.


                                 VII.
                         LEGAL AUTHORITIES
Pursuant to CRIMINAL CODE OF PROCEDURE ARTICLE 64.02 Notice to
the €!TATE;
(a) ON RECEIPT OF THE MOTION,the Convicting court shall;
(!)Provide the attorney representing the state to take one of the
following actions in response to the motion not LATER than the
60    TH DAY AFTER the date the motion is served on the attorney
representing the state;
(A) DELIVER the evidence to the court,along with a description
of the condition of the evidence or;
(B) EXPLAIN in writing to the court why the state cannot deliver
the evidence to the court;
                                VIII.
                       PRODUCTION DNA FORENSIC REQUESTED
Pursuant to TEXAS CODE OF CRIMINAL PROCEDURE ARTCILE 64.01 (a) I
(1) The applicant Darrell. W.Hogan request that The state produce
the 38 CALIBER PISTOL named in cause number           1~220.further    produce
(2) All fingerprints,blood samples hair follicle that makes a
MACTH TO THE APPLICANTS DARREL        W.HO~~N    PHYSICAL DNA ON THE
WEAPON NAMED 38 CALIBER    ~~ISTOL     FIREARM.


                               IX.
                      REQUESTED RELIEF
Wherefore the applicant ~arrell W.Hogan prays this court grant
relief of withdrawing involuntary plea entered in this cause;
appointing COURT APPOINTED COUNSEL REPRESENTATION FOR APPLICANT
pursuant to C.C.P ARTICLE 64.01 (2)        (C)
EXECUTED ON THIS     TH~DAY OFS~ku:_2015               S/   ~i~
                   UNSWORN DECLARATION


CIVIL PRACTICE AND REMEDIES CODE SECTION 132.000-132.003


I DARRELL W.HOGAN #1014834 Whom is the pro se applicant and
whom is Bee~TEB at the POLONSKY UNIT at 3872 FM 350 SOUTH
LIVINGSTON TEXA~ 77351 do swear under the penalty of perjury
that the following .and foregoing legal document to-wit Motion
FOR FORENSIC DNA TESTING AND ITS ATTACHMENT OF DECLARANT AND
AFFIDAVIT ARE TRUE AND CORRECT.
EXECUTED IN THE SAME ON THIS THE~DAY OF:Se~2015.




                                  S/    tktU~
                                       PRO SE APPLICAN



                               DARRELL W.HOGAN #1014834
                               POLONSKY UNIT
                               3872 FM 350 SOUTH
                               LIVINGSTON TEXAS 77351
                               MAILING ADDRESS




                                                                     I




                         -4-
                                                                 /
;'

                             IN THE JUDICIAL DISTRICT
                             21st DISTRICT
                            WASHINGTON COUNTY TEXAS




     DECLARANT/AFFIANT:                   CAUSE No 11220
     DARRELL W.HOGAN
     ··-
      .,
      ·~




                          UNSWORN DECLARANT/AFFIANT
                PURSUANT TO CIVIL PRACTICES AND REMEDIES CODE
                §132.000-132.003


     I Darrell W.Hogan am of sound mind,sane over the age (18)
     EIGHTTEEN AND CAPABLE OF MAKING OUT THIS DECLARATION AS AFFIANT
     UPON MY OWN FREE WILL AND NO ATTEST TO THE FOLLOWING:


     I DARRELL W.HOGAN AM ACTUAL INNOCENT OF THE OFFENSE OF POSSESSION
     OF FIREARM ON A LICENSE PREMISES IN CAUSE NUMBER 11220 FOR WHICH
     I WAS CONVICTED BY AN INVOLUNTARY PLEA GIVEN UNDER COERCION OF
     DETECTIVE KEN HUGHES who threatened that if I did not enter a
     PLEA AND SIGN A INCRIMINATING STATEMENT THAT HE DETECTIVE KEN
     HUGHES HAD WROTE HIMSELF THAT I WOULD BE RETALIATED ON BY FACING
     CRIMINAL PROSECUTION FOR ATTEMPTED MURDER CHARGE WHICH I AND
     REGGIE WATSON WAS ARRESTED AND INITIALLY DETAINED FOR.! DARRELL
     W.HOGAN DO FURTHER ATTEST THAT ON APRIL 19 1992 WHILE ON PREMISES
     OF PETE'S PLACE COUNTY Rd 96 IN WASHINGTON COUNTY TEXAS that I
     NEVER POSSESSED ANY FIREARM ,38 CALIBER PITSOL and NEVER PROVIDED
     REGGIE WATSON WITH ANY FIREARM,THIS WAS AN INCRIMINATING
     STATEMENT MADE BY DETECTIVE KEN HUGHES,Who was later discovered
     inFURTHER CRIMINAL ACTS OF THEFT AS A PUBLIC SERVANT DETECTIVE
     AND TERMINATED FOR THE SAME BY THE STATE OF TEXAS.My involuntary
     plea under coercion was at a tiwe when !was not literate nor
     legally competent to understand WHAT DETECTIVE KEN HUGHES HAD
 WRITTEN IN THAT STATEMENT and that-I as a 17 year old had a due
     process right that protected me against involuntary plea by
     DETECTIVE KEN HUGHES COERCION.REGGIE WATSON HAS NOW COME FORTH
     BY OATH AND AFFIRMATION OF SWORN AFFIDAVIT TO ATTEST TO FACTUAL
     EVENTS OF APRIL 19 1992 EVENTS WHILE ON PREMISES OF PETES PLACE
                                    -1-
                                                                       )




LOCATED AT COUNTY ROAD 96 WASHINGTON COUNTY TEXAS,HIS SWORN
AFFIDAVIT IS MATERIAL EXCULPATORY AND HAS BEEN HIGHLIGHTED AND
ATTACHED WITH THE ENCLOSED MOTION FOR FORENSIC DNA.! BELIEVE
THAT IF MY TRIAL COURT ATTORNEY WOULD HAVE BEEN EFFECTIVE
ASSISTANCE IN SUBPEONA FOR REGGIE WATSON AND OBJECTING TO
MY INVOLUNTARY PLEA UNDER COERCION THAT THE OUTCOME OF THIS
COURT PROCEEDING IN CAUSE NUMBER 11220 would have been different.


AS an Actual innocent person unlawfully convicted under coercion
involuntary plea,! hold no bitterness against the state,~!.
seek no Civil action as result either,! only seek that The 21
JUDICIAL COURT OF WASHINGTON COUNTY TEXAS upon its integrity
VACATE MY JUDGEMENT AND EXPUNGE THIS CONVICTION UNDER CHAPTER
55 EXPUNGEMENT.


I DECLARE UN6ER PENALTY OF PERJURY THAT ALL THE FACTS CONTAINED
HEREIN ARE TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE.


    FURTHER DECLARANT/AFFIANT SAYETH NOT.


SIGNED ON· THrso?3 DAY OF S~eL                2015 ANNO DOMINI!.




                                      S/    ~f!:t:;l
                                           DECLARANT/AFFI   T
                                                                   j


                                       UNDER CIVIL PRACTICE AND
                                       REMEDIES CODE §132.000-
                                       §132.003.




                            -2-
                               ..   - ·l .   "
                                             \.,


.••.


                          SWORN AF~IDAVIT OF REGGIE WATSON

       .STATE, OF TEXAS
       COUNTY
                ----~--------~-


       7"-2"-E.~o: ;,-1!~i -I. ~o:~E,_W__._.s_o_N_R_E_S
       ....                              .              ID_E_A_T_: ~~e 4lttCC:~arr4~~~
                                                       .....
       related to JtdCJ•ictment and· Conviction Cause number 11,220 which
       had charged"and Convicted Darrell wayne Hogan with· possession of
       38 Caliber Pi~~ol on pr~mises Licensed ana issued a permit by the
       State ofTexas for Sale and~ Service of Alcoholic Beverages ·.to-wit
       PETE iS PLACE Locat~.d on County:;· Road 96 ·in Washington county
       T~xas,I her~b~ declar~ that iam over the age 6f .18 years,of sound
       mine ,aware of the- penal ties for perjury and know:);edgeable about _9
        the events at iss~e and I detlare,That. l was the only person in
        control and possession of the 38 Caliber Pistol at Petes Place
       on the Cla.te of April 19th. V19~        ·.. · year·A.D. ,the 38 Caliber
       pistol which Darr;ell Wayne Hogan was charged ,.with being in          ·
       posse~sion of wa~ never in his possession~that weapon was in
       mypossessioh at· all times on April 19 ·.l:fjo2           year while
       at PETES PLACE LOCATED ON COUNTY RCA~ 96 WASHINGTON COUNTY
       TEX~S,IN fact I was arrested with this 38 Caliber Pistol ~nd
       charged ana convicted with the crinlirial offen.se of Aggravated
       .assault for its deadly weapon use of it.Although Darrell Hog·an
       wa.>!. located at P~TES PLACE on the exact same day as April 19
          t19c:J.        Year that I was arrested for Aggravated Assault

       Darrel Wayne Hogan never had possession of the 38 caliber Pistol
                                                                                          •
       ~rid was not a participant in the Aggravated Assault crime that ·
       I was convicted for and sentenced.Iam aware that Darrell Wayne
       Hogan was falsely acctised of being in po~session of the very
       same weapon 38 caliber Pistol that t was charged with and
       convicted of for using in Aggravated Assault.Because of my
       Rmployment and other e~ternal matters i was not available t6
       provide Dar~ell ~ayne Hogan with this sworn Affidavit at An
       earlier time of its reque-st.
       I Make this Affidavit freely·· on my own recognizance without any
       coaching or promises of gain~r:::rm.
       FU~THER AFFIANT SAYET~ NAUGHT. -~~-~~ ~
                                                   (j   E   ATSON


                                                                    DAY oF Y~--}!)c·   2o1s.   A.o:
                                                                              I
. ..


                                             CAUSE NO. 11,220


       STATE OF TEXAS                               )(             IN THE 21ST DISTRICT COURT

                                                    )(                            OF

       DARRELL WAYNE HOGAN                          )(             WASHINGTONCOUNTY, TEXAS.


            STATE'S REPLY TO MOTION FOR FORENSIC DNA TESTING PURSUANT TO
                        64.01 TEXAS CODE OF CRIMINAL PROCEDURE

             COMES NOW, The State of Texas, by and through the District Attorney of

       Washington County, Texas, and requests the Court deny Petitioner's Motion for the following

       Reasons:

          1. Petitioner has not attached a sworn affidavit to his petition as required by 64.01 (a-1);

          2. No evidence that could contain biological evidence was collected in this case .. The
             Underlying case Petitioner was convicted for is "Unlawfully Carrying of a Weapon by a
             Felon." No evidence was collected that could be tested.

          3. Identity was not in question in this case. Petitioner gave a statement to law enforcement
             that at the time of an attempted murder, another individual had taken a gun from
             Petitioner's waistband.


                 WHEREFORE, PREMISES CONSIDERED, the State prays the Court to deny the relief

       Sought.

                                                    Respectfully submitted,



                                                    Julie
                                                    Distri Attorney
                                                    Washington County, Texas
                                                    I 00 E. Main, Box 303
                                                    Brenham, Texas 77833
                                                    Bar No. 00794696
__ -"~ILED
~O'CL~
        NOV 17 2015
 TAMMY.ERty
 ~                        ~uty
                               CERTIFICATE OF SERVICE

       A true copy of the above answer has been mailed to Petitioner, Darrell ijgg!¥1, No.
1014834, Polunsky Unit, 3872 FM 350 South Livingston, Texas 77351 on this the--=---~'-
                                                                                   lif...._~
day ofNovember 2015.